BROWN, J.
In proceedings to register title under the Torrens act, applicant relied upon an unrecorded deed from the conceded owner of the land sought to be registered, and he asked to have determined the priority Of certain tax liens. Judgment was given for the applicant in the court below, and the state appealed. .
It is insisted that applicant was without standing or right to maintain the proceeding, for the reason that his title was not of record at *138the time it was commenced; his deed from the conceded owner not having at that time been recorded. We do not concur in this contention. The Torrens act provides that the “owner” may have his title registered by proceeding in the manner therein directed, and, though some provisions thereof seem to justify the suggestion that the applicant must be the record owner, it would require a strained construction to hold with the state on this point, and say that none but those who appear upon the records as owners of real property are entitled to the relief provided by the act. So we construe the act as entitling any owner of land, whether his title be of record in the office of the register of deeds or not, to maintain proceedings thereunder to register his title.
All other points made by appellant are disposed of by the opinion of Mr. Justice Lewis in Gates v. Keigher, infra.
Judgment and order affirmed.